CLARK, Judge.
In oral argument before this Court is was stipulated by counsel that the purpose of the taking was for an overhead transmission line, referred to in the resolution of petitioner as “Brentwood Conductor lines.” But this does not relieve the necessity for a declaration of whether the petitioner is taking an easement or a fee in this proceeding. The statute under which this condemnation is brought (Chapter 1032, Session Laws of 1959) requires that the condemnation resolution include the interest to be taken and purpose of the taking.
The resolution is ambiguous, once referring to an “easement” and otherwise referring to “land.” In Knukle v. S. C. Elec. & Gas Co., 251 S.C. 138, 161 S.E. 2d 163 (1968), a condemnation of “land” was held to be of an easement because that was all that was needed for a public purpose.
The judgment is reversed and this cause is remanded to the Superior Court of Guilford County with direction that it remand to petitioner for adoption of a resolution in compliance with Chapter 1032, Session Laws of 1959, stating clearly the public purpose for the taking and the interest sought to be taken.
Reversed and remanded.
Chief Judge Brock and Judge Hedrick concur.